Case: 16-11389       Document: 00514404544         Page: 1     Date Filed: 03/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                     No. 16-11389
                                                                                 FILED
                                                                            March 27, 2018
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

SARAH KIRKPATRICK,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-271-4


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Sarah Kirkpatrick pleaded guilty to conspiracy to possess, with intent to
distribute, methamphetamine, in violation of 21 U.S.C. §§ 841 and 846. She
was sentenced to 100 months’ imprisonment. In the single issue presented on
appeal, Kirkpatrick claims the district court erred by increasing her offense
level by two for possessing a firearm in connection with the offense (the issue).
U.S.S.G. § 2D1.1(b)(1).


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-11389    Document: 00514404544     Page: 2   Date Filed: 03/27/2018


                                 No. 16-11389

      “Where a defendant has intentionally relinquished or abandoned a
known right, the issue is waived” and we “cannot address it”. United States v.
Rico, 864 F.3d 381, 383 (5th Cir.), cert. denied, 138 S. Ct. 487 (2017). As in
Rico, Kirkpatrick, after her initial objection to the presentence investigation
report (PSR), in which she included the issue, did not pursue the issue in
district court. Rico, 864 F.3d at 383–84.
      In that regard, the court issued a tentative written ruling against
Kirkpatrick’s objections to assist the parties in their preparation for the
sentencing hearing, but repeatedly asked Kirkpatrick at sentencing if she had
objections other than those she asserted at the hearing. Id. By her silence on
the issue in her further written objections to the PSR and at sentencing, and
especially her advising the court at sentencing that it did not need to be
concerned with the original objections to the PSR, which included the issue
now presented on appeal, Kirkpatrick waived her challenge to the issue. Id.
      AFFIRMED.




                                       2